DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 reads “wherein the cover”.  A “window cover” is claimed before and therefore the “cover” may mean something different.  Examiner suggests using the word “window” before the word “cover”.  
Similarly, claims 9, 10, 11 and 14 reads “cover” and examiner suggests using the word “window” before the word “cover”.  
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1 and 16.  See MPEP § 608.01(n).  Accordingly, the claim 20 has not been further treated on the merits.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Rhodes et al. (20070140314 hereinafter Rhodes).
Regarding claims 1, 4, 22, AAPA teaches a gauge comprising:
a housing (1 Fig 7-8);
a measuring port (3 Fig 7);

a window cover for covering the opening (2 Fig 7, 8), wherein the cover comprises a flexible translucent material to facilitate external viewing of a gauge indicator and to facilitate pressure compensation.
However, AAPA does not teach the window cover comprises a flexible translucent material to facilitate external viewing of a gauge indicator and to facilitate pressure compensation.
Rhodes teaches a window cover comprises a flexible translucent material (silicone rubber: para 16, transparent para 18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include silicone rubber window as taught by Rhodes for covering the window for safety.  Regarding pressure compensation, Rhodes teaches a stretchable rubber material and inherently compensate for pressure variation.

With respect to claim 2, AAPA teaches the cover is flat (2 Fig 7). 
Regarding claim 3, AAPA teaches the gauge is a pressure gauge (manometer para 0003).

With respect to claim 6, although AAPA does not teach a Shore A hardness of the cover is in the range of 72 +10 or in the range of 72 +5 or in the range of 72 +1.
However, any material has inherent “Shore A hardness” as tested in a “Shore A hardness” scale.  It’s an inherent property of material.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use material with desired range of Shore A Harness since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 7, AAPA does not teach the flexibility of the cover is selected to be in a range which allows pressure compensation of the gauge by displacement of the cover.

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include silicone rubber window as taught by Rhodes for covering the window for safety.  Regarding pressure compensation, Rhodes teaches a stretchable rubber material and inherently compensate for pressure variation.

With respect to claim 8, AAPA teaches the gauge is a liquid filled gauge (para 70).

Regarding claims 9, and 10, AAPA does not teach he flexibility of the cover is selected to allow for a movement of the cover of up to -10 mm to 10 mm or up to -2.5 mm to 2.5 mm or -1 mm to 1 mm for pressure compensation.
Rhodes teaches a window cover comprises a flexible translucent material (silicone rubber: para 16, transparent para 18).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include silicone rubber window as taught by Rhodes for covering the window for safety.  Regarding movement range, Rhodes teaches a stretchable rubber material and inherently stretches to compensate for pressure variation.  Regarding ranges, where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art.  In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).  Regarding thickness at different section, a rubber material, Rhodes teaches a stretchable rubber material and it inherently radially varies thickness when applied over a window.

With respect to claim 11, AAPA teaches the cover is formed with a gasket (para 70). 
However, AAPA and the cover is integrally formed.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to integrally form gasket within the cover as an 
Regarding claim 12, AAPA teaches there is no ventilation opening in the housing (12, 4 Fig 7).

With respect to claims 14, 16, 17, 18, and 19, AAPA teaches the cover is formed with a gasket (para 70). 
However, AAPA does not teach the cover comprises a gasket portion and a window portion, wherein said gasket portion and said window portion are connected by a flexible intermediate portion.
Rhodes teaches a windows with stretchable silicone rubber and with different thickness at the edges, rim portion (center 0.0030 inches, edges 0.100 inches para 19).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to integrally form gasket within the cover as an engineering choice for ease of manufacturing. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Regarding designed a spring potion as claimed in 18, window with smaller thickness will flex or spring higher.
With respect to claim 15, AAPA teaches the gauge is filled with a liquid (to more than 70 % to 95 % or to over 95% or to over 99% or to 100%) (Para 70). Regarding ranges, where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art.

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Rhodes et al. (20070140314 hereinafter Rhodes) as applied to claim 1, further in view of Gagne et al. (WO2015/066229 hereinafter Gagne).
	Regarding claims 5, 21, the combination (AAPA modified by Rhodes) does not teach the cover is made of liquid silicone rubber or optical liquid silicone rubber (LSR).  Rhodes teaches a silicone rubber cover.
	Gagne teaches using a liquid silicone rubber (LSR) in forming a sensor assembly (para 10).


With respect to claim 13, AAPA teaches the housing is made of a (pot-shaped metal or is a plastic) structure which comprises exactly two openings, wherein one opening has a circular or other shape and is oriented in the axial direction of the pot-shaped structure (3 Fig 7) and the other opening has a circular or other shape and Is oriented in a radial direction of the pot-shaped structure (4 Fig 7).
	However, AAPA does not teach the housing made of a plastic.
	Gagne teaches using plastic housing (para 46).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include plastic housing as taught by Gagne as a preferred material (design choice). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Schnell (4,192,193) teaches a liquid filled pressure gauge with window and two openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855